Exhibit 4.5 ACELRX PHARMACEUTICALS , I NC . AND , A S W ARRANT A GENT F ORM O F C OMMON S TOCK W ARRANT A GREEMENT D ATED A S O F ACELRX PHARMACEUTICALS, INC. FORM OF COMMON STOCK WARRANT AGREEMENT T HIS C OMMON S TOCK W ARRANT A GREEMENT (this “ Agreement ”), dated as of [• ], between AcelRx Pharmaceuticals , I NC . , a Delaware corporation (the “ Company ”) and [• ], a [corporation] [national banking association] organized and existing under the laws of [• ] and having a corporate trust office in [• ], as warrant agent (the “ Warrant Agent ”). W HEREAS , the Company proposes to sell [ If Warrants are sold with other securities — [title of such other securities being offered] (the “ Other Securities ”) with] warrant certificates evidencing one or more warrants (the “ Warrants ” or, individually, a “ Warrant ”) representing the right to purchase Common Stock of the Company, par value $0.001 per share (the “ Warrant Securities ”), such warrant certificates and other warrant certificates issued pursuant to this Agreement being herein called the “ Warrant Certificates ”; and W HEREAS , the Company desires the Warrant Agent to act on behalf of the Company, and the Warrant Agent is willing so to act, in connection with the issuance, registration, transfer, exchange, exercise and replacement of the Warrant Certificates, and in this Agreement wishes to set forth, among other things, the form and provisions of the Warrant Certificates and the terms and conditions on which they may be issued, registered, transferred, exchanged, exercised and replaced. N OW T HEREFORE , in consideration of the premises and of the mutual agreements herein contained, the parties hereto agree as follows: ARTICLE 1 ISSUANCE OF WARRANTS AND EXECUTION AND DELIVERY OF WARRANT CERTIFICATES 1.1 Issuance Of Warrants. [ If Warrants alone — Upon issuance, each Warrant Certificate shall evidence one or more Warrants.] [ If Other Securities and Warrants — Warrant Certificates will be issued in connection with the issuance of the Other Securities but shall be separately transferable and each Warrant Certificate shall evidence one or more Warrants.] Each Warrant evidenced thereby shall represent the right, subject to the provisions contained herein and therein, to purchase one Warrant Security. [ If Other Securities and Warrants — Warrant Certificates will be issued with the Other Securities and each Warrant Certificate will evidence [
